Citation Nr: 0716216	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right leg disorder, 
to include skin and muscle damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO) that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the July 2003 rating decision on appeal denied 
service connection for a right leg disorder as "neither 
occurred in nor caused by service."  After that decision, 
the veteran submitted a statement from a private physician, 
E. Megariotis, M.D., which is essentially to the effect that 
the veteran's current right leg disorder is causally or 
etiologically related to his service connected post-traumatic 
stress disorder (PTSD).  This statement raises a claim for 
secondary service connection for a right leg disorder under 
38 C.F.R. § 3.310 (2006).  However, the RO has not considered 
the veteran's claim for service connection for a right leg 
disorder on a secondary basis, and as such, further 
adjudication is necessary.

With respect to the September 2006 statement from Dr. 
Megariotis, that statement reports findings of hypotonia, 
multiple abscesses, and infectious scars on the veteran's 
right thigh.  Dr. Megariotis stated that the findings were 
consistent with a traumatized thigh muscle.  He also stated 
that "after consideration of the [veteran's] x-ray findings 
and musculoskeletal findings, it appears that a severe post-
traumatic stress disorder during his course of service 
produced immunosuppression which in conjunction with unsavory 
and highly compromising sanitary conditions, produced severe 
necrotizing infection of multiple muscle groups."  

However, while Dr. Megariotis indicated in his statement that 
the veteran had provided "additional information about his 
history," it is not clear whether his opinion was based on a 
review of all pertinent records in the veteran's claims file, 
such as his service medical records.  And while the veteran's 
service medical records disclose that he has hospitalized for 
treatment of abscess formation of the right leg in December 
1970, actual records of treatment the veteran received during 
that hospitalization do not appear to be associated with the 
veteran's service medical records.  As such, an attempt 
should be made to obtain those records.

Lastly, given the September 2006 statement and opinion from 
Dr. Megariotis, the Board is of the opinion that the 
veteran's claims file should be returned to the examiners who 
performed the April and December 2005 VA examinations, if 
available, for further review and comment.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1. The RO/AMC should obtain and associate 
with the claims file service medical 
records pertaining to a hospitalization 
of the veteran for treatment of his right 
leg beginning on December 29, 1970, at 
Clark Air Force Base Hospital.  

2.  The RO/AMC should refer the veteran's 
claims file to the examiners who 
conducted the April and December 2005 VA 
examinations, if available, for 
additional review and opinions.  (If 
those physicians are unavailable, the 
veteran's claims file should be referred 
to other appropriate physicians for 
review.)  The examiners are requested to 
review all pertinent records associated 
with the claims file, particularly 
service medical records and the September 
2006 statement from E. Megariotis, M.D., 
and offer comments and an opinion as to 
whether the veteran currently has a right 
leg disorder that is causally or 
etiologically related to his service 
connected PTSD.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  The RO/AMC such then adjudicate the 
veteran's claim for service connection 
for a right leg disorder as secondary to 
his service connected PTSD.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



